Citation Nr: 1413645	
Decision Date: 03/31/14    Archive Date: 04/08/14

DOCKET NO.  04-16 746A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Whether an overpayment of educational assistance benefits in the amount of $13,620.67 was properly created.


REPRESENTATION

Appellant represented by: Donald C. Hill, Esq.


ATTORNEY FOR THE BOARD

Sarah Richmond, Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from August 1977 to January 2000. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2003 determination by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, that the Veteran had received an overpayment of education benefits in the amount of $13,620.67.  The Veteran subsequently perfected an appeal as to the validity of that debt.  He failed to report for a scheduled May 2009 hearing, without explanation, and his hearing request is considered withdrawn.  The case was remanded for additional development in July 2009 and November 2012.  The case is now returned for appellate review.


FINDINGS OF FACT

1.  The Veteran was enrolled in a program of education at Ramon Magsaysay Technological University (RMTU) to achieve a Diploma in Agricultural Technology.

2.  For the period of June 3, 2002, through June 6, 2003, the Veteran received educational assistance benefits administered in the amount of $13,620.67 based on his enrollment at RMTU.

3.  A fraud investigation conducted by the Manila RO determined that a fraud scheme was perpetuated by all 60 of the veterans enrolled at RMTU, including the Veteran that is the subject of this decision.

4.  The investigation concluded that veteran students were listed as enrolled at RMTU, as full time students, solely to collect VA benefits, but never really attended classes. 

5.  An investigation conducted by the VA Office of Inspector General in San Francisco also determined that a fraud scheme was perpetuated by all 60 veterans enrolled at RMTU, and that the fraud resulted in these students collecting VA educational assistance benefits even though they were not really attending classes.

6.  The Veteran was paid for courses that he did not regularly attend.

7.  The charged indebtedness in the amount of $13,620.67 was validly created.


CONCLUSION OF LAW

The debt created by overpayment of educational assistance benefits in the amount of $13,620.67 is valid. 38 U.S.C.A. §§ 3002, 3011 (West 2002); 38 C.F.R. §§ 21.7020 , 21.7070, 21.7144, 21.7153 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  A VCAA notice, as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 120   (2004).  

The Veteran's representative raised numerous allegations of due process and VCAA violations.  However, in Barger v. Principi, 16 Vet. App. 132 (2002), the Court held that the VCAA, with its expanded duties, is not applicable to cases involving the waiver of recovery of overpayment claims, noting that the statute at issue in such cases is found in Chapter 53, Title 38, United States Code, and that the provisions of the VCAA are relevant to a different Chapter (i.e. Chapter 51). Therefore, the VCAA (and, it follows, its implementing regulations) is not for application in this matter.

Nevertheless, the RO explained to the Veteran the basis for the finding that the debt was valid in an August 2003 letter and in a March 2004 Statement of the Case (SOC).  The RO also afforded him the opportunity to present information and evidence in support of his claim. 

The Board additionally observes that the Veteran's attorney is also representing at least 29 other veterans who were found to have overpayments as a result of the investigation described below, and the attorney has asked on several occasions to have all 30 claims consolidated in a manner similar to class action lawsuits. However, the Board has no authority to consolidate appeals in this manner and the Veteran's attorney has been so advised. 38 U.S.C.A. § 7107.  Accordingly, this decision will address only the appeal of the Veteran listed on the title page.  The appeals of other veterans represented by the Veteran's attorney are the subject of separate Board decisions and will be based on the facts of each particular case in light of the applicable law and regulations.  Pursuant to 38 C.F.R. § 20.1303, decisions of the Board are considered nonprecedential in nature.

The Board further notes that, on numerous occasions, the Veteran's attorney has made single submissions of evidence and argument on behalf of all 30 veterans that he represents, which included protected information specific to individual veterans, such as VA claims numbers and social security numbers.  In response to VA correspondence requesting that the Veteran's representative submit evidence for individual veterans, the Veteran through his representative has expressly authorized VA to associate his submissions with the claims files of each of the veterans that his representative represents, even if those submissions include the VA claims numbers and social security numbers of the other veterans.  See statement dated August 22, 2006.  Thus, the Board finds that the concerns of the Privacy Act, 5 U.S.C.A. § 552a, and similar VA regulations have been adequately and appropriately addressed in this instance. 

Moreover, the Board has considered requests from the Veteran's representative for unredacted documents and other information pertaining to the individuals interviewed at RMTU and relied upon by VA for its finding of fraud.  However, as explained in an April 2005 letter from the Muskogee RO, the names of the veterans were withheld under exemptions set forth under 5 U.S.C.A. § 552(b)(3) and 38 U.S.C.A. § 5701(a), (f), which bars disclosure of their names and addresses.  The RO also indicated that the names and job titles of witnesses involved in the investigation were withheld under exemptions set forth in 5 U.S.C.A. § 552(b)(7), and that VA does not generally disclose the names of witnesses involved in an investigation.  The Board observes that the RO advised the Veteran's attorney that he could appeal the matter to the VA Office of the General Counsel if he disagreed with the decision to provide only redacted copies of these documents and provided him with appropriate contact information for that office.

The Board believes that the Veteran is not prejudiced by VA's decision to provide only redacted copies, as he and his attorney are well aware that the individuals interviewed during the course of the investigation included staff members, faculty, and students of RMTU.  There was nothing to prevent the Veteran's representative from obtaining lay statements from individuals at RMTU on his own initiative, and to submit those statements in support of the Veteran's claim.  There was also nothing preventing the Veteran's representative from obtaining and submitting statements from the individual veterans he represents, and he has submitted several such statements.  As to those veterans involved in the investigation who are not represented by the Veteran's representative, VA is precluded under the Privacy Act from revealing their identities or other personal information.

In consideration of the foregoing, the Board finds that this case is ready for appellate review.

II.  Analysis

The law provides that VA will approve and will authorize payment of educational assistance for an individual's enrollment in any course or subject which a State approving agency has approved and which forms a part of a program of education as defined by 38 C.F.R. § 21.7020(b)(23). 38 U.S.C.A. § 3002(3) (West 2002); 38 C.F.R. § 21.7120  (2013).  A program of education, in pertinent part, is any unit course or subject or combination of courses or subjects, which is pursued at an educational institution. 38 C.F.R. § 21.7020(b)(23) (2013). 

A veteran found to be eligible for Chapter 30 education benefits is entitled to a monthly benefit for the period of time the veteran is enrolled in, and satisfactorily pursuing an approved program of education. 38 U.S.C.A. § 3014  (West 2002); 38 C.F.R. § 21.7070 (2013).  The term "attendance" means the presence of a veteran (i) in the class where the approved course is being taught in which he is enrolled, or (ii) at a training establishment, or (iii) any other place of instruction, training or study designated by the educational institution or training establishment where the veteran is enrolled and is pursuing a program of education. 38 C.F.R. § 20.7042(b)(2) (2013). 

In order to receive educational assistance for pursuit of program of education, an individual must demonstrate satisfactory pursuit of a program, satisfactory conduct, and satisfactory attendance. 38 C.F.R. § 21.7153(c). VA will discontinue educational assistance if the individual does not maintain such progress and conduct.  Id.  

An overpayment is created when VA determines that a beneficiary or payee has received monetary benefits to which he or she is not entitled.  See 38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  The amount of overpayment of educational assistance paid to a veteran constitutes a liability of that veteran. 38 C.F.R. § 21.7144(b).  

The preliminary issue of the validity of a debt is a threshold determination that must be made prior to a decision on a request for waiver of the indebtedness.  See Schaper  v. Derwinski, 1 Vet. App. 430 (1991).  VA's General Counsel  has reinforced this obligation by holding that where the validity of a debt is challenged that issue must be developed before the issue of entitlement to waiver of the debt can be considered. VAOGCPREC 6-98, 63 Fed. Reg. 31264 (1998). 

In order for the Board to determine that the overpayment was not properly created, such that the debt was not valid, it must be established that the veteran was legally entitled to the benefits in question or, if there was no legal entitlement, then it must be shown that VA was solely responsible for the veteran being erroneously paid benefits. 38 U.S.C.A. § 5112(b) (9), (10) (West 2002 & Supp. 2013); 38 C.F.R. § 3.500(b)(2) (2013); Jordan v. Brown, 10 Vet. App. 171 (1997).  Administrative errors include all administrative decisions of entitlement, whether based upon mistake of fact, misunderstanding of controlling regulations or instructions, or misapplication of law. VAOPGPREC 2-90, 55 Fed. Reg. 27757 (1990).  Thus, a finding of sole administrative error requires not only error on the part of VA, but that the beneficiary is unaware that the payments are erroneous.  Id. 

Pursuant to VA law, the term "fraud" is defined as "an act committed when a person knowingly makes or causes to be made or conspires, combines, aids, or assists in, agrees to, arranges for, or in any way procures the making or presentation of a false or fraudulent affidavit, declaration, certificate, statement, voucher, or paper, concerning any claim for benefits under any of the laws administered by the Department of Veterans Affairs (except laws relating to insurance benefits)."  38 C.F.R. § 3.901(a) . 

VA has also defined "fraud" as "an intentional misrepresentation of fact, or the intentional failure to disclose pertinent facts, for the purpose of obtaining or retaining . . . eligibility for [VA] benefits, with knowledge that the misrepresentation or failure to disclose may result in the erroneous award or retention of such benefits." 38 U.S.C.A. § 501 ; 38 C.F.R. § 3.1(aa)(2).

The Veteran has been charged with indebtedness to VA in the amount of $13,620.67.  This amount represents payments he received for Chapter 30 Education Benefits for the period of June 3, 2002, through June 6, 2003.  In August 2003, the RO notified the Veteran that a review of records at RMTU showed that he did not attend classes, which were certified and paid for by VA. The RO based its August 2003 overpayment determination on the results of a VA compliance survey conducted in the Philippines. 

The Board notes that a February 2003 memorandum details the results of the fraud investigation involving education benefits at RMTU.  It was noted in the memorandum that its findings were based on an extensive review of interviews conducted by the Manila RO, correspondences sent in by veterans, a review of files at Muskogee, and interviews of various VA officials and other individuals.  The fraud was determined to be perpetuated by all of the 60 veterans enrolled at RMTU.

Initially, a routine educational compliance survey was conducted by one of the Manila RO Educational Compliance Survey Specialists (ECSS) in October 2002. The audit revealed that for at least seven veteran students there were no certificates of registration for the previous semesters in any of the file, only the registration for the current first semester of 2002-2003.  It was felt that the school failed to maintain accurate or complete records of enrollment for VA beneficiary students.  The primary contact at RMTU for this survey was the Registrar Clerk.  She made available the records of the randomly selected students, which consisted of individual envelopes for each student containing personal interview forms, immigration papers, Certificates of Honorable Discharge, and records from previous or secondary schools.  No other documents such as school curriculum, enrollment forms, or adding/dropping of subject forms were found inside. 

Significant discrepancies were found in the records that were reviewed.  For example, some students had no addresses listed other than P.O. Box addresses, and others had addresses at locations of such distance that it raised questions as to regular attendance at any of the campuses of RMTU.  Although no overpayments were found based on the available school records presented, it was noted that it might be necessary to conduct a more extensive compliance survey at a later date, including class checks to monitor actual class attendance of the students.  It was also explained to the Clerk that the students were expected to attend regular class hours in accordance with the standards and practices.

Based on the results of the initial survey, a 100 percent compliance audit was then initiated in February 2003.  This audit examined records associated with all 60 veteran students including the Veteran. 

The survey began at the San Marcelino Campus by interviewing the Chancellor of RMTU, who reported that the veterans had established their own school club on campus called the U.S. Veteran Students Organization.  He indicated that they were allowed to have their own "Vet-Park" inside the campus where they often meet, and that they had donated several garbage bins located throughout the campus.  The compliance survey continued at the Registrar's office of the Porac Botolan Campus of RMTU, where additional student records were reviewed. 

In reviewing the records, discrepancies were found in all 60 records.  These included: the absence of final grades for certain courses or for entire semesters; different signatures or penmanship appearing on certificates of registration (the staff of the university reported that sometimes students' wives or classmates filled out the forms on their behalf); and indications that some students received credits consistent with only part-time enrollment even though they were receiving VA benefits for full-time enrollment. 

As a result of these findings, the Manila RO subsequently conducted a field investigation, which involved eleven Manila employees, including eight field investigators, the head of the Field Section, and two Educational Compliance Survey Specialists (ECSS's).  From May 10, 2003, to May 15, 2003, they interviewed approximately 39 individuals, including RMTU administration officials, professors, Veteran students, and non-veteran students. 

In a memorandum, it was noted that almost all the teachers, the college dean, registrars and chancellor, several non-VA students, and one Chapter 31 beneficiary gave depositions.  Four veterans evaded contact, eighteen were not found in their addresses of record, two refused to give sworn statements, three were interviewed only, seventeen gave a group statement, and one refused to be interviewed.  Fifteen "beneficiaries" gave depositions which leaned toward confirming the statements of the non-VA deponents.

The investigators determined that veteran students were listed as enrolled at RMTU, as full time students, solely to collect VA benefits, but never really attended classes.  The veterans would meet once a week at a location on campus and circulate attendance sheets for the various classes they were enrolled in and signed them.  The elected leader of the group would then turn the signed sheets in to the relevant professors.  Mid-term and final examinations were done collectively by a group of veterans.  All the veterans received passing grades.

In depositions, some instructors revealed that they did not personally verify the presence of the veteran students in their classes, but, instead, relied on attendance sheets regularly submitted by a representative of the veteran students.  Some of the instructors indicated that they either did not know whether the veteran students actually attended, and some admitted that they were aware of the fact that the veteran students did not attend many classes.  Instructors also gave various reasons for the different treatment accorded veteran students over non-veteran students, such as language barriers, "humanitarian reasons," or the veteran students already having advanced knowledge.  Some faculty members acknowledged that veteran students were only expected to act as financiers by providing monetary assistance to complete projects while the non-veteran students were expected to do the labor.  Several faculty members and non-veteran students reported that the non-veteran students were stringently held to the requirement of reporting to class five days a week, but that veteran students were not.  Some faculty members also admitted having been given cash incentives by the administration, and being told it came from donations by the veteran students.

The scheme was found to have been happening for decades with one teacher disclosing that veteran students had been enjoying the arrangement since that teacher had started in 1989.  Most teachers, staff, and non-veteran students admitted that the veteran students had not been attending classes, which was contrary to the insistent claims of the veteran students that they had. 

The school also benefited because the veterans would pay for various expenses the school could not afford, to include new curtains, sports equipments, water dispensers, renovations, holiday party expenses, etc.  The veterans also provided cash payments directly to professors and school administration officials.  All the veterans were enrolled in the Diploma in Agriculture or the Bachelors in Agriculture program under the College of Agriculture.

Thereafter, in February 2004, an agent of the Criminal Investigation Division of the VA Office of Inspector General (OIG) in San Francisco, California, completed a report regarding his review of the situation at RMTU.  The agent explained that his analysis was based on an extensive review of the documentation detailing interviews conducted by the Manila RO, correspondence sent by the veterans, a review of files at the Muskogee RO, and interviews of various VA officials and other individuals.  The agent further explained that his review was also based on 14 years of experience as a Special Agent with the OIG, some of which had been as a Resident Agent in Charge.  The agent noted that he had extensive training in conducting fraud investigations, and had also worked extensively in the Philippines on VA-related investigations. 

Based on his review, the agent concluded that fraud was committed by all 60 of the veterans who had attended RMTU, and it was his recommendation that all administrative action be taken to recover monetary damages suffered by VA and to forfeit the benefits of the involved veterans.  However, based on the complexities and expense of prosecuting individuals in the Philippines, the OIG decided not to proceed with a criminal investigation of the matter.

Regarding the findings of the OIG, the agent explained that the essence of the "scheme" at RMTU was that veteran students were listed as enrolled at RMTU, as full time students, solely to collect VA benefits.  They never really attended classes, and would meet once a week at a location on campus to circulate attendance sheets for various classes they were enrolled in.  They would sign these sheets, and a representative would take them to the relevant professors. The students were given mid-term and final exams, but these exams were given to a representative, and taken to the veteran's park, where they would be answered collectively based on the "honor system."  All of the veterans would subsequently receive passing grades, and the school would benefit from this system because the veterans would pay for various expenses, usually collectively, through money collected by their "treasurer."  It was noted that items paid for by the students included new curtains, sports equipment, water dispensers, renovations, holiday party expenses, and the materials costs associated with class projects.

The agent explained that the evidence of all 60 veterans' guilt included the following: the testimony of 13 professors/instructors, plus the Dean of Agricultural Technology, who indicated that the veterans never attended classes; the testimony of seven non-veteran students and one veteran student that was not involved in the scheme.  The testimony established that the veterans did not attend classes prior to the survey, and they began attending classes regularly only after the onset of the investigation by the Manila RO.  The agent also pointed out that the joint statement signed by 17 of the veteran students in which they asserted that they met the minimum requirement of 1 hour of classroom instruction per week and/or 3 hours of laboratory time for each subject was clearly contrary to the testimony provided by instructors and fellow students, but is indicative of their knowledge that classroom attendance was required.

In August 2003, the Veteran that is the subject of this decision, received a letter from the Muskogee RO advising him that he had been certified and paid educational assistance benefits for attending RMTU from June 3, 2002, through June 6, 2003, but that the evidence of record suggested that he did not attend classes during that period to the degree that would be required to receive the education benefits.  His payments were stopped, and an overpayment in the amount of $13,620.67 was created on account of his failure to comply with the requirements for receiving VA education benefits.  He was advised of his right to request a waiver of this overpayment.

The Veteran via his representative has essentially asserted that he attended all of the classes for which was enrolled from June 3, 2002 through June 6, 2003.  He submitted a copy of his official transcript of record from RMTU, a Certificate of Attendance signed by the Campus Registrar at RMTU, a Certification of Attendance signed by his former professor and the Vice-Chancellor & Campus Director for Instruction at RMTU, Enrollment Certification forms for RMTU for the first and second semesters and summer for the school year 2002-2003, and a Certificate of Good Moral Character for the school year 2002-2003 signed by the Campus Registrar at RMTU.  Neither the Veteran, in his notice of disagreement, nor his attorney in subsequent communications, expressed a request for waiver of this debt, as noted in the Introduction above.  Instead, the Veteran's attorney has exclusively argued that the creation of the debt was not valid. 

Having reviewed the evidence of record, the Board is convinced that there was an arrangement in place at RMTU which had the effect of exchanging course credit/eligibility to collect VA educational benefits for contributions to the school and relaxed/nonexistent attendance requirements.  The effect of this arrangement undisputedly created a double standard between the educational requirements for veteran and non-veteran students, and it resulted in the abuse of VA educational benefits.  The Board's conclusions are based on the testimony of veteran students and faculty, as well as the findings by investigators at the RO and by the resident in charge of the VA Office of the Inspector General.  

The Board remanded the Veteran's claim in July 2009 and November 2012 in an effort to obtain additional information; since that time, the Board has again reviewed the evidence, but ultimately is not persuaded that the overpayment was improperly created.  The evidence of record makes it quite clear that there was a large scale scheme to defraud VA at work at RMTU, and this scheme involved most, and likely all of the veterans who were receiving VA educational benefits based on their "attendance" at the school.  The Board is also quite convinced that the Veteran in this appeal did participate in the scheme and did not "attend" school as required for the receipt of VA educational benefits.  

On remand, the Board was provided with a less-redacted copy of the VA Compliance Survey report from February 2003. The report clearly establishes that the Veteran was a Chapter 30 beneficiary.  The report also made clear that there was rampant abuse of the VA educational benefits system at RMTU.  

A professor who taught the Veteran provided a statement in May 2003 indicating that while attendance of non-VA students was strictly enforced, VA students were not strictly required to attend their classes on a regular basis and that at the start of the semester the VA students would show up for class but then they would not be required to attend class.  The professor would give the VA students modules or topics to study at home.  It was noted that this was because the non-VA students were intimidated by the presence of the VA students in class.  As such, this is clear evidence that the Veteran himself was held to a lower attendance standard than if he had been a non-veteran.

At this juncture, the Board notes that as finder of fact, it must determine, both the weight and credibility of all the evidence of record.  To this end, equal weight is not accorded to each piece of evidence contained in a record; and every item is not considered to have the same probative value.  Rather, the Board must account for the evidence which it finds to be persuasive or unpersuasive, analyze the credibility and probative value of all material evidence submitted by and on behalf of a claimant, and provide the reasons for its rejection of any such evidence.  See Struck v. Brown, 9 Vet. App. 145, 152 (1996); Caluza v. Brown, 7 Vet. App. 498, 506 (1995); Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994); Abernathy v. Principi, 3 Vet. App. 461, 465 (1992); Simon v. Derwinski, 2 Vet. App. 621, 622 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164, 169 (1991).

In weighing credibility of evidence, the Board may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness. Caluza v. Brown, 7 Vet. App. 498   (1995); Macarubbo v. Gober, 10 Vet. App. 388 (1997); Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).

As noted, there has been some evidence which was submitted on the Veteran's behalf.  For example, in 2012, the Veteran's attorney submitted several statements signed and dated in March 2005 by instructors at RMTU stating, as a general matter, that they would never misreport a student's attendance and discussing the conduct of the investigation.  However, these assertions mean little in light of the fact that grades for veterans were based on gifts to the class, not on actual classroom work or participation. 

Sworn statements, dated in March 2005, were received from a number of instructors and administrators who were at RMTU during the years from 2001-2003.  Each statement contained a pre printed block asserting that they would never misreport a student's attendance or grade; and most importantly, each statement asserted that all American veteran and Filipino students that received a grade as shown on their transcripts attended all required classes. 

While this evidence on its face would appear to constitute exculpatory evidence, the Board finds that it is simply not credible in light of the earlier testimony which was made when investigators first arrived on campus, and not provided after the fact in an effort to preserve the monetary pipeline to the school that was provided by VA educational benefits.  See Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) (a pecuniary interest is recognized as a factor which may affect the credibility of a claimant's statements). 

Here, these signatures on pre-printed forms add little to the evidentiary framework of this case.  It is clear that these statements were made solely for the purpose of refuting VA's case against the veterans at RMTU and to continue the flow of education funds to the school.  Moreover, the information which was provided in the earlier statements and which was provided by the non-veteran and even veteran students was to the effect that veteran students were not required to actually attend. Rather, the school only required a signature on a sign in sheet to constitute "attendance."  This information appears to have been given more freely and candidly.

The Board agrees that as in this case, such a determination must be made on an individual, case by case, basis.  However, it is simply not believable that all the veteran students attended class regularly, as numerous statements were obtained from non-veteran students, and veteran students explaining how the veteran students spent most of their time in the kiosk they built and their "class participation" was in paying for supplies for the courses.  As such, while the Board has carefully reviewed and considered the faculty statements, the Board wholly discounts their probative value and will not assign them any weight.

To the extent that the faculty members consider "attending" to mean signing a piece of paper but not actually physically attending a class, this would constitute precisely the type of fraud that VA is asserting was perpetrated.  As such, the only meaning which would support the schools defense is patently implausible on its face.

The Veteran and his attorney have pointed to various documentation from RMTU in support of his appeal, including Enrollment Certifications and a transcript of passing grades.  However, it was implicit in the scheme discovered by the Manila RO, and later confirmed by the OIG, that the veteran students at RMTU received course credit in return for the donations and gifts that they provided the school. Certainly, it is clear that RMTU routinely confirmed to the RO that these students were enrolled, attending classes, and receiving passing grades.  Documentation to that effect, such as transcripts or enrollment certifications, in no way contradicts the findings of the Manila RO or the OIG, and the Board finds it to be of no probative value.

There is persuasive testimony of record from faculty members and non-veteran students at RMTU that the veteran students were not being held to the same standards of attendance or class participation that the non-veteran students were, and that this was due to the donations made to the school by the veteran students.  Under these circumstances, it cannot be said that the veteran students were meeting the regularly prescribed standards of RMTU as contemplated by 38 C.F.R. § 21.7153(c) . 

Furthermore, it is implicit in all of the statutes and regulations dealing with the administration of Chapter 30 benefits that a veteran beneficiary be pursuing a meaningful program of education in exchange for his VA benefits.  As noted, the scheme discovered by the Manila RO involved beneficiaries who received course credit and passing grades without having to attend classes or otherwise participate in class in return for monetary donations and other gifts they made to the university. It is difficult for the Board to imagine any argument that could justify this scheme as being consistent with the purpose of Chapter 30 benefits.  To the contrary, the participants of the scheme, including this Veteran, either must have known, or should have known, that receiving VA benefits based on their enrollment at RMTU amounted to defrauding the government.  In the Board's opinion, the school's complicity does not in any way mitigate the actions of the Veteran in participating in this scheme.

In consideration of the foregoing, the Board finds that the Veteran either knew or should have known that he was accepting education benefits for purposes other than what was intended as it is clear that veteran students were given preferential treatment at RMTU due to the financial benefits bestowed upon the institution. The evidence further reflects that the Veteran was not required to participate in his classes as a regular student to receive passing grades in classes for which he was enrolled at RMTU for the periods relevant to the current appeal.  Thus, the Board concludes that Veteran's debt in the amount of $13,620.67 was validly created. 

In reaching this conclusion, the Board notes that under the provisions of 38 U.S.C.A. § 5107(b) , the benefit of the doubt is to be resolved in the claimant's favor in cases where there is an approximate balance of positive and negative evidence in regard to a material issue. The preponderance of the evidence, however, is against the veteran's claim and that doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

The overpayment of Department of Veterans Affairs (VA) educational assistance benefits in the calculated amount of $13,620.67 was validly created. The appeal is denied.



____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


